 



First LOAN MODIFICATION AGREEMENT

 

 

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of April 23, 2012 (the “First Loan Modification Closing Date”),
by and among (i) MIDCAP FUNDING III, LLC, a Delaware limited liability company
with an office located at 7255 Woodmont Avenue, Suite 200, Bethesda, Maryland
20814 (“MidCap”), as administrative agent (“Agent”); (ii) MidCap as a “Lender”;
(iii) SILICON VALLEY BANK, a California corporation with a loan production
office located at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado
80021 (“SVB”), as a “Lender” (MidCap and SVB in their capacities as a “Lender”
are each referred to herein as a “Lender”, and are collectively referred to
herein as the “Lenders”); and (iv) BACTERIN INTERNATIONAL HOLDINGS, INC., a
Delaware corporation (“Bacterin International Holdings”) and BACTERIN
INTERNATIONAL, INC., a Nevada corporation (“Bacterin International”; Bacterin
International and Bacterin International Holdings are referred to herein
individually and collectively, jointly and severally, as “Borrower”).

 

1.                   DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.
Borrower is indebted to the Lenders pursuant to (i) a loan arrangement dated as
of July 28, 2011, evidenced by, among other documents, a certain Loan and
Security Agreement dated as of July 28, 2011, among Borrower, Agent and the
Lenders (the “Loan Agreement”) and (ii) a loan arrangement dated as of the date
hereof, evidenced by, among other documents, a certain Credit and Security
Agreement, dated as of the date hereof, among Borrower, Agent and the Lenders
(the “Revolving Credit Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

 

2.                   DESCRIPTION OF COLLATERAL. Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and the
Intellectual Property Agreement as described in a certain Intellectual Property
Security Agreement, dated as of July 28, 2011 (together with any other document
pursuant to which collateral security is granted to Agent, for the ratable
benefit of the Lenders, the “Security Documents”). Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

 

3.                   DESCRIPTION OF CHANGE IN TERMS.

 

A.Modifications to Loan Agreement.

 

1.The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.2(a) thereof:

 

“(a) Availability. Subject to the terms and conditions of this Agreement, during
the Draw Period, the Lenders agree, severally and not jointly, to make term
loans to Borrower in an aggregate amount up to Fifteen Million Dollars
($15,000,000.00) according to each Lender’s Term Loan Commitment as set forth on
Schedule 1 hereto (such term loans are hereinafter referred to singly as a “Term
Loan”, and collectively as the “Term Loans”). After repayment, no Term Loan may
be re-borrowed. The Term Loans shall be available in two tranches. The first
tranche (“Tranche One”) shall be in an amount equal to Seven Million Dollars
($7,000,000.00) and shall be advanced on the Closing Date. The second tranche
(“Tranche Two”) shall be in an amount not to exceed Eight Million Dollars
($8,000,000.00) and shall be available to be advanced in a single advance during
the Draw Period, but only after the Tranche Two Eligibility Date. The proceeds
advanced in Tranche Two shall be used only to fund the approved costs of
Borrower in consummating the Permitted Acquisition.”

 

and inserting in lieu thereof the following:

 



 

 

 

“(a) Availability. Subject to the terms and conditions of this Agreement, during
the Draw Period, the Lenders agree, severally and not jointly, to make term
loans to Borrower in an aggregate amount up to Ten Million Dollars
($10,000,000.00) according to each Lender’s Term Loan Commitment as set forth on
Schedule 1 hereto (such term loans are hereinafter referred to singly as a “Term
Loan”, and collectively as the “Term Loans”). After repayment, no Term Loan may
be re-borrowed. The Term Loans shall be available in two tranches. The first
tranche (“Tranche One”) shall be in an amount equal to Seven Million Dollars
($7,000,000.00) and shall be advanced on the Closing Date. The second tranche
(“Tranche Two”) shall be in an amount not to exceed Three Million Dollars
($3,000,000.00) and shall be available to be advanced in a single advance during
the Draw Period, but only after the Tranche Two Eligibility Date. The proceeds
advanced in Tranche Two shall be used only to fund the approved costs of
Borrower in consummating the Permitted Acquisition.”

 

2.The Loan Agreement shall be amended by inserting the following new Section
8.15 immediately following Section 8.14 thereof:

 

“8.15 Revolving Loan Documents. The occurrence and continuance of an Event of
Default under any of the Revolving Loan Documents.”

 

3.The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 14.1 thereof:

 

“Amortization Date” means May 1, 2012.

 

“Draw Period” means the period of time commencing upon the Closing Date and
continuing through the earliest to occur of (a) the Draw Period Termination
Date, (b) an Event of Default, and (c) the existence of any Default.

 

“Draw Period Termination Date” means December 31, 2011.

 

“Loan Documents” means, collectively, this Agreement, the Warrant, the
Perfection Certificate, the IP Agreement, the Real Estate Security Agreement,
any note, or notes or guaranties executed by Borrower or any Guarantor in
connection with the indebtedness governed by this Agreement, and any other
present or future agreement between Borrower and/or for the benefit of the
Lenders and Agent in connection with this Agreement, all as amended, restated,
or otherwise modified.

 

“Permitted Acquisition” is any acquisition by the Borrower of all or the
majority the capital stock, or substantially all or a majority of the assets, of
any Person, on or prior to December 31, 2011, if such acquisition is acceptable
to each Lender in its sole and absolute discretion and complies with the
following criteria: (a) no Event of Default exists or would result from such
acquisition; (b) the Person, division, product line or line of business acquired
in such acquisition shall be in the same or substantially similar line of
business as Borrower or reasonably related thereto or reasonable extensions
thereof; (c) Agent shall have received at least ten (10) Business Days prior
written notice of the closing date for such acquisition (together with a
description of the proposed acquisition or purchase, all diligence materials
(including, without limitation, a certificate of a Responsible Officer, in form
and substance reasonably satisfactory to Agent and Lenders certifying that, as
of the date thereof, the proposed purchase or acquisition is in compliance with
Section 7.3 hereof and accompanied by calculations in support thereof) and other
documents and information reasonably requested by Agent or Lenders, each of
which shall be in form and substance reasonably satisfactory to each Lender);
(d) each Borrower remains a surviving legal entity after such acquisition; (e)
no Indebtedness or Liens are assumed in connection with such acquisition; (f)
any Person that is acquired and remains a separate legal entity shall become a
borrower pursuant to documentation required by Agent and Lenders in their sole
discretion immediately upon such acquisition; (g) such acquisition is
non-hostile in nature; and (h) Borrower has provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to such acquisition), Borrower would be in compliance with the
financial covenant contained in Section 6.7 hereof, both immediately prior to,
and immediately after the consummation of, such acquisition.”

 



-2-

 

 

and inserting in lieu thereof the following:

 

“Amortization Date” means with respect to Tranche 1, May 1, 2012, and with
respect to Tranche 2, the later of (i) May 1, 2012 and (ii), the first Payment
Date following the Funding Date of Tranche 2.

 

“Draw Period” means (i) with respect to Tranche 1, the period of time commencing
upon the Closing Date and continuing through the earliest to occur of (a) the
Draw Period Termination Date, (b) an Event of Default, and (c) the existence of
any Default, and (ii) with respect to Tranche 2, the period of time commencing
upon the First Loan Modification Closing Date and continuing through the
earliest to occur of (a) the Draw Period Termination Date, (b) an Event of
Default, and (c) the existence of any Default.

 

“Draw Period Termination Date” means the date that is six (6) months after the
First Loan Modification Closing Date.

 

“Loan Documents” means, collectively, this Agreement, the Revolving Loan
Agreement and the other related Revolving Loan Documents, the Warrant, the
Perfection Certificate, the IP Agreement, the Real Estate Security Agreement,
any note, or notes or guaranties executed by Borrower or any Guarantor in
connection with the indebtedness governed by this Agreement, and any other
present or future agreement between Borrower and/or for the benefit of the
Lenders and Agent in connection with this Agreement, all as amended, restated,
or otherwise modified.

 

“Permitted Acquisition” is any acquisition by the Borrower of all or the
majority the capital stock, or substantially all or a majority of the assets, of
any Person, on or prior to the date that is six (6) months after the First Loan
Modification Closing Date, if such acquisition is acceptable to each Lender in
its sole and absolute discretion and complies with the following criteria: (a)
no Event of Default exists or would result from such acquisition; (b) the
Person, division, product line or line of business acquired in such acquisition
shall be in the same or substantially similar line of business as Borrower or
reasonably related thereto or reasonable extensions thereof; (c) Agent shall
have received at least ten (10) Business Days prior written notice of the
closing date for such acquisition (together with a description of the proposed
acquisition or purchase, all diligence materials (including, without limitation,
a certificate of a Responsible Officer, in form and substance reasonably
satisfactory to Agent and Lenders certifying that, as of the date thereof, the
proposed purchase or acquisition is in compliance with Section 7.3 hereof and
accompanied by calculations in support thereof) and other documents and
information reasonably requested by Agent or Lenders, each of which shall be in
form and substance reasonably satisfactory to each Lender); (d) each Borrower
remains a surviving legal entity after such acquisition; (e) no Indebtedness or
Liens are assumed in connection with such acquisition; (f) any Person that is
acquired and remains a separate legal entity shall become a borrower pursuant to
documentation required by Agent and Lenders in their sole discretion immediately
upon such acquisition; (g) such acquisition is non-hostile in nature; and (h)
Borrower has provided Agent with written confirmation, supported by reasonably
detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
acquisition), Borrower would be in compliance with the financial covenant
contained in Section 6.7 hereof, both immediately prior to, and immediately
after the consummation of, such acquisition.

 



-3-

 

 

4.The Loan Agreement shall be amended by adding the following definitions in
Section 14.1 thereof in alphabetical order:

 

““First Loan Modification Closing Date” means April 23, 2012.

 

“Revolving Loan Agreement” means that certain Credit and Security Agreement
dated as of the First Loan Modification Closing Date, among Agent, the Lenders
and Borrower, as the same may be further amended, amended and restated,
modified, and/or supplemented from time to time.

 

“Revolving Loan Documents” means the Revolving Loan Agreement and all the other
“Loan Documents” (as such term is defined in the Revolving Loan Agreement), in
each case as the same may be further amended, amended and restated, modified
and/or supplemented from time to time.

 

5.The Loan Agreement shall be amended by deleting the following text appearing
as clauses (e) and (f) of the definition of “Permitted Indebtedness” in Section
14.1 thereof:

 

“(e) Indebtedness secured by Permitted Liens; and

 

(f) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided, however, that
the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.”

 

and inserting the following clauses in lieu thereof the following:

 

“(e) Indebtedness secured by Permitted Liens;

 

(f) without duplication, “Permitted Indebtedness” (as such term is defined in
the Revolving Loan Agreement) permitted under the Revolving Loan Agreement, as
in effect on the First Loan Modification Effective Date; and

 

(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided, however, that
the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.”

 

6.The Loan Agreement shall be amended by deleting the following text appearing
as clause (b) of the definition of “Permitted Investments” in Section 14.1
thereof:

 

“(b) Investments consisting of Cash Equivalents.”

 

and inserting the following clauses in lieu thereof the following:

 



-4-

 

 

“(b) without duplication, “Permitted Investments” (as such term is defined in
the Revolving Loan Agreement) permitted under the Revolving Loan Agreement, as
in effect on the First Loan Modification Effective Date; and

 

(c) Investments consisting of Cash Equivalents.”

 

7.The Loan Agreement shall be amended by deleting the following clauses (k) and
(l) from the definition of “Permitted Liens” in Section 14.1 thereof:

 

“(k) the Real Estate Mortgage, provided (a) such Real Estate Mortgage shall not
be refinanced without the prior written consent of Lenders and (b) the aggregate
outstanding principal amount under the Real Estate Mortgage shall not exceed
$1,483,180.09; and

 

(l) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (c) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.”

 

and inserting the following clauses in lieu thereof:

 

“(k) the Real Estate Mortgage, provided (a) such Real Estate Mortgage shall not
be refinanced without the prior written consent of Lenders and (b) the aggregate
outstanding principal amount under the Real Estate Mortgage shall not exceed
$1,483,180.09;

 

(l) without duplication, “Permitted Liens” (as such term is defined in the
Revolving Loan Agreement) permitted under the Revolving Loan Agreement, as in
effect on the First Loan Modification Effective Date; and

 

(m) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (c) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.”

 

8.The Loan Agreement shall be amended by deleting SCHEDULE 1 thereto in its
entirety and replacing it with SCHEDULE 1 attached to this Loan Modification
Agreement.

 

9.The Loan Agreement shall be amended by deleting EXHIBIT D thereto in its
entirety and replacing it with EXHIBIT D attached to this Loan Modification
Agreement.

 

4.                   FEES & EXPENSES. In addition to the Tranche 2 origination
fee (which shall be payable on the Funding Date of Tranche 2), Borrower shall
reimburse Agent and the Lenders for all legal fees and out-of pocket expenses
incurred in connection with this Loan Modification Agreement.

 

5.                   RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to Agent, for the ratable benefit of the Lenders, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.

 

6.                   PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in
Borrower’s Perfection Certificate dated as of April 20, 2012, and acknowledges,
confirms and agrees that the disclosures and information that Borrower provided
to Agent and the Lenders in such Perfection Certificate have not changed, as of
the date hereof.

 

7.                   NO DEFENSES OF BORROWER. Borrower hereby acknowledges and
agrees that Borrower has no offsets, defenses, claims, or counterclaims against
Agent and/or the Lenders with respect to the Obligations, or otherwise, and that
if Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Agent and/or the Lenders, whether known or unknown, at law
or in equity, all of them are hereby expressly WAIVED and Borrower hereby
RELEASES Agent and/or the Lenders from any liability thereunder.

 



-5-

 

 

8.                   REPRESENTATIONS AND WARRANTIES. To induce Agent and the
Lenders to enter into this Loan Modification Agreement, Borrower does hereby
warrant, represent and covenant to Agent and the Lenders that, after giving
effect to this Loan Modification Agreement, (i) each representation or warranty
of Borrower set forth in the Loan Agreement is hereby restated and reaffirmed as
true and correct in all material respects on and as of the date of this Loan
Modification Agreement as if such representation or warranty were made on and as
of the date of this Loan Modification Agreement (except to the extent that any
such representation or warranty expressly relates to a prior specific date or
period), (ii) no Default or Event of Default has occurred and is continuing as
of the date hereof and (iii) Borrower has the power and is duly authorized to
enter into, deliver and perform this Loan Modification Agreement and this Loan
Modification Agreement is the legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its terms.

 

9.                   CONTINUING VALIDITY. Except as expressly modified pursuant
to this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. The Lenders’ agreement to
modifications to the existing Obligations pursuant to this Loan Modification
Agreement in no way shall obligate Agent or the Lenders to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of
Agent, the Lenders and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by the Lenders
in writing. No maker will be released by virtue of this Loan Modification
Agreement.

 

10.                CONDITION PRECEDENT TO EFFECTIVENESS OF THIS LOAN
MODIFICATION AGREEMENT. This Loan Modification Agreement shall become effective
as of the date referred to above upon the satisfaction of the following
conditions precedent:

 

A.Agent shall have received, in form and substance satisfactory to Agent and the
Lenders, one or more counterparts of this Loan Modification Agreement, duly
executed and delivered by Borrower, Agent and the Lenders.

 

B.Agent shall have received, in form and substance satisfactory to Agent and the
Lenders, a legal opinion of Borrower’s counsel dated as of the First Loan
Modification Closing Date (as defined herein), together with the duly executed
original signatures thereto.

 

C.Each of the Lenders shall have received a Secured Promissory Note evidencing
the Tranche 2 Term Loans made by such Lender on the First Loan Modification
Closing Date.

 

D.Borrower shall have executed and delivered to Agent and the Lenders such
additional documents, instruments, and agreements as Agent may reasonably
request.

 

11.                COUNTERPARTS. This Loan Modification Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which when taken together shall constitute one and the same
instrument.

 

12.                GOVERNING LAW. THIS LOAN MODIFICATION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
MARYLAND APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD
TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

13.                ENTIRE AGREEMENT. The Existing Loan Documents as and when
amended through this Loan Modification Agreement embody the entire agreement
between the parties hereto relating to the subject matter thereof and supersede
all prior agreements, representations and understandings, if any, relating to
the subject matter thereof.

 



-6-

 

 

[Remainder of Page Intentionally Left Blank –

Signature Page(s) to Follow.]

 



-7-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as of the date first written above.

 

 

BORROWER:

 

BACTERIN INTERNATIONAL HOLDINGS, INC.

 

By: /s/ John P.
Gandolfo                                                         

Name: John P. Gandolfo                                                         

Title:
CFO                                                                               

 

BACTERIN INTERNATIONAL, INC.

 

By: /s/ John P. Gandolfo                                                        

Name: John P. Gandolfo                                                        

Title:
CFO                                                                              

 

 

AGENT:

 

MIDCAP FUNDING III, LLC, as Agent

 

By: /s/ Brett
Robinson                                                           

Name: Brett Robinson                                                          

Title: Managing Director                                                     

 




 

LENDERS:

 

MIDCAP FUNDING III, LLC, as a Lender

 

By: /s/ Brett Robinson                                                          

Name: Brett Robinson                                                          

Title: Managing Director                                                     




 

 

SILICON VALLEY BANK, as a Lender

 

By: /s/ Derek Johnson                                                          

Name: Derek Johnson                                                          

Title: Relationship Manager                                                


 

 

 

 

 

 

 

 

 

 

 

[Signature Page – First Loan Modification Agreement – Term Loan]

 



-8-

 

 

EXHIBIT A TO LOAN MODIFICATION AGREEMENT

 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Lender Tranche 1 Term Loan Commitment Commitment Percentage MidCap Funding III,
LLC $4,666,666.67 66.67% Silicon Valley Bank $2,333,333.33 33.33% TOTAL TRANCHE
1TERM  LOANS $7,000,000.00 100% Lender Tranche 2 Term Loan Commitment Commitment
Percentage MidCap Funding III, LLC $2,000,000.00 66.67% Silicon Valley Bank
$1,000,000.00 33.33% TOTAL TRANCHE 2 TERM  LOANS $3,000,000.00 100% Lender Term
Loan Commitments Commitment Percentage MidCap Funding III, LLC $6,666,666.67
66.67% Silicon Valley Bank $3,333,333.33 33.33% TOTAL TERM  LOANS $10,000,000.00
100%

 

 



-9-

 

 

EXHIBIT D – SECURED PROMISSORY NOTE

 

 

SECURED PROMISSORY NOTE



$__________________ Dated: ______________, 20__





 

FOR VALUE RECEIVED, the undersigned, BACTERIN INTERNATIONAL HOLDINGS, INC., a
Delaware corporation (“Bacterin International Holdings”) and BACTERIN
INTERNATIONAL, INC., a Nevada corporation (“Bacterin International”; Bacterin
International and Bacterin International Holdings are referred to herein
individually and collectively, jointly and severally, as “Borrower”) HEREBY
PROMISES TO PAY to the order of ________________ (“Lender”) the principal amount
of ____________________ DOLLARS ($______________) or such lesser amount as shall
equal the outstanding principal balance of the Term Loan made to Borrower by
Lender, plus interest on the aggregate unpaid principal amount of the Term Loan,
at the rates and in accordance with the terms of the Loan and Security Agreement
by and between Borrower and MidCap Funding III, LLC, as Agent, and the Lenders
as defined therein, dated as of July 28, 2011, as amended by that certain First
Loan Modification Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued interest hereunder
and under the Loan Agreement shall be due and payable on Maturity Date as set
forth in the Loan Agreement.

 

Borrower agrees to pay any initial partial month interest payment from the date
of this Secured Promissory Note (this “Note”) to the first Payment Date
(“Interim Interest”) on the first Payment Date.

 

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Note. The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan to Borrower, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2(c) and Section
2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Maryland.

 

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent.
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.

 



-10-

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

BACTERIN INTERNATIONAL HOLDINGS, INC.

 

 

By:_______________________________
Name:_____________________________
Title:______________________________

 

 

BACTERIN INTERNATIONAL, INC.

 

By:_______________________________
Name:_____________________________
Title:______________________________

 

 

-11-



 

 

 

